United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
DEPARTMENT OF THE NAVY, SPACE
NAVAL WAR SERVICES, Charleston, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-80
Issued: July 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 11, 2013 appellant, through counsel, filed a timely appeal from a May 21,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration. Because more than 180 days elapsed between the last merit decision
dated April 27, 2012 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal counsel argues that appellant is entitled to a merit review based on the
submission of new medical evidence.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 5, 2011 appellant, then a 53-year-old information technology specialist, filed an
occupational disease claim alleging that on September 9, 2007 he first realized that his sinus,
allergy and high blood pressure conditions were caused or aggravated by exposure to
cladosporium mold in his workplace.
By letter dated July 28, 2011, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was advised as to the medical and factual evidence
required to establish his claim.
Appellant submitted several treatment notes from Dr. Brian S. Dantzler, a treating Boardcertified allergist and immunologist. In a June 22, 2011 report, Dr. Dantzler stated that appellant
was exposed at work to high levels of cladosporium mold. He attributed appellant’s recurrent
sinusitis episodes “due to the heavy mold exposure from working in a sick building.” In an
August 11, 2011 report, Dr. Dantzler diagnosed recurrent headaches, recurrent episodes of
sinusitis and recurrent nasal congestion, which worsened in the workplace. He reported that
appellant had positive prick skin allergen tests to mold, including cladosporium mold, the mold
found during building air quality testing. Dr. Dantzler related that appellant’s symptoms
improved when away from his worksite and that they worsened “after a short time if entering the
workplace.” He attributed appellant’s conditions to workplace exposure to cladosporium mold,
as documented by air quality testing of appellant’s workplace.
OWCP received an April 11, 2006 Indoor Air Quality Evaluation report for appellant’s
worksite, which identified inactive cladosporium mold at cube 108 and 041 in the overhead
supply vents. The report found no obvious environmental problems other than housekeeping
issues and a possible slightly low outside air supply. Recommendations included cleaning
inactive mold from all overhead supply vents where it was found, slightly increasing outside air
and cleaning of dust accumulations in the supply vents.
OWCP also received an April 2, 2008 Indoor Air Quality Evaluation Report. The report
noted that a previous investigation found no obvious enironmental problems other than a
housekeeping issue and a possible low outside air supply. No problems were identified after a
visual inspection of the mechanical room, air handling unit intake location and associated supply
grilles.
Dr. Dantzler continued to treat appellant and on October 17, 2011 he diagnosed sinusitis
which he found was triggered “significantly, if not completely” by work exposure to inhalants,
such as paints, cleaning products and allergens. He noted that the over 60 percent humidity
“strongly contributes to mold and house dust mite growth.” Dr. Dantzler requested that appellant
be allowed to work from home as continued work exposure prevented control of his symptoms.
By decision dated November 9, 2011, OWCP denied appellant’s claim as he had failed to
establish that the event occurred as alleged, i.e, exposure to mold sufficient to cause his
condition. It noted that the studies submitted by him were old and did not support the existence
of unsafe levels of any substance at the worksite. OWCP also found that appellant failed to

2

submit any rationalized medical evidence explaining how his preexisting rhinitis had been
aggravated any employment factor.
Subsequent to OWCP’s decision appellant submitted new medical and factual evidence.
In a November 8, 2011 form signed by Dr. Dantzler, appellant requested to be able to work from
home due to workplace exposure aggravation of severe navel congestion and other nasal
problems.
On February 1, 2012 appellant requested reconsideration. In support of his request, he
submitted medical evidence concerning treatments for headaches and back conditions and a work
release form.
By decision dated April 27, 2012, OWCP denied modification.
Subsequent to the denial appellant submitted an August 16, 2012 request. He submitted
another reasonable accommodation request form dated May 16, 2012 signed by Dr. Dantzler
requesting that appellant be allowed to work from home as his work enivornment was triggering
his sinusitis and other nasal conditions.
In a May 21, 2012 report, Dr. Maria Trojanowska, a treating physician, diagnosed
allergic rhinitis which worsened at work. She concluded that this suggested that appellant was
exposed to allergens at work.
Appellant alleged that inhaling the air at his worksite triggered his chronic rhinitis and
was responsible for his poor health. He noted that he is healthier when working away from his
duty station and at home.
Appellant provided more recent air quality reports. In a December 7, 2011 indoor air
quality evaluation, based on a complaint from another employee, it found the air quality to be
within acceptable levels and a visual inspection “could not identify any source of air
contamination.”
A March 6, 2012 mold assessment report noted that a limited mold assessment was
conducted on February 16, 2012. It found that the indoor airborne mold levels were below the
outdoor levels. Under conclusions and recommendations, the report found airborne mold spore
amplification was not present on the date of the test and they found nothing to support the air
quality complaint.
A July 12, 2012 report by Dr. Dantzler provided physical findings and diagnoses of acute
bronchospasm, allergic rhinitis due to pollen, allergic rhinitis due to other allergen and chronic
allergic conjunctivitis.
In an August 1, 2012 report, Dr. Dantzler stated that an April 11, 2006 letter from the
employing establishment identified cladosporium mold present in appellant’s work area. He
stated that appellant continued to be exposed to cladosporium mold as well as other irritants and
allergens at work. Dr. Dantzler attributed appellant’s significant respiratory symptoms to
workplace exposure to cladosporium mold.

3

Dr. Dantzler further noted, in an August 2, 2012 report, that he has treated appellant for
the past five years for allergy and L4-5 stenosis complaints. He attributed appellant’s chronic
rhinitis to appellant’s mold allergies. Dr. Dantzler related that appellant’s symptoms worsen
while at his work site and improve when away. In concluding, he opined that the buildings in
which appellant works aggravated his preexisting chronic rhinitis.
On February 4, 2013 appellant was again seen by Dr. Dantzler who provided physical
findings and medical history. Diagnoses included actute ethmoid and frontal sinusitis, perennial
allergic rhinitis, seasonal allergic rhinitis, acute bronchospasm, allergic conjuctivitis and
increased workplace mold and humidity exposure.
On April 26, 2013 appellant’s counsel requested reconsideration.
By decision dated May 21, 2013, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.5
OWCP procedures were changed effective August 29, 2011. Section 10.607 of the new
regulations provide that the date of the reconsideration request for timeliness purposes was
changed from the date the request was mailed to the date the request was received by OWCP.6
ANALYSIS
Appellant filed a claim alleging that his preexisting allergic rhinitis had been aggravated
by exposure to mold at his work site. OWCP denied his claim on the grounds that he failed to
establish that mold was present in unsafe levels at the employing establishment.
2

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
3

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
4

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

5

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
6

Id. at § 10.607.

4

Appellant did not submit any new relevant legal argument not previously considered; nor
did he allege that OWCP erroneously applied or interpreted a specific point of law.
Consequently, he is not entitled to a review of the merits of his claim based on the first and
second requirements of section 10.602(b)(3).
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by OWCP, the Board finds that the evidence submitted is not relevant to
the reason that appellant’s claim was denied by OWCP. The underlying claim for compensation
was denied on the basis that the factual evidence of record did not establish that his claimed
exposure to mold exposure occurred as alleged. The medical reports of Dr. Dantzler reiterated
his opinion that appellant’s allergic rhinitis was aggravated by his workplace exposure to mold.
However, as appellant had not proven factually that he was exposed to significant amounts of
mold, Dr. Dantzler’s reports are not relevant to the issue at hand.7 The record also contains a
report from Dr. Trojanowska diagnosing allergic rhinitis which she suggested was due to
exposure to allergens at work. Dr. Trojanowska did not address whether appellant’s allergic
rhinitis was due to exposure to mold. Thus, this report is not relevant to the issue at hand.
Appellant also submitted a December 7, 2011 indoor air quality evaluation report and a
March 6, 2012 mold assessment report. These reports are duplicative of prior reports which also
found no unsafe mold exposure. Appellant also submitted a narrative statement saying that he
was healthier when away from work and reiterating his opinion that he was exposed to unsafe
levels of mold at work. His statement is duplicative of his prior statements. The submission of
evidence which repeats or duplicates evidence that is already in the case record does not
constitute a basis for reopening a case for merit review.8 The Board, therefore, finds that these
reports are insufficient to warrant reopening appellant’s claim for further merit review.
Accordingly, the Board finds that OWCP properly determined that appellant was not
entitled to a review of the merits of her claim pursuant to any of the three requirements under
section 10.606(b)(3) and properly denied his request for reconsideration.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

7

See Freddie Mosley, 54 ECAB 255 (2002) (evidence that does not address the particular issue involved does not
warrant reopening a case for merit review).
8

L.T., Docket No. 09-1798 (issued August 5, 2010); Patricia G. Aiken, 57 ECAB 441 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 21, 2013 is affirmed.
Issued: July 15, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

